Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP the function of extending the stretched portion and where particularly in the stator it is inserted, the structure of the stretched portion and its relative position on the portion on the whole wire, the structural position and orientation of the bus bar with respect to the stator, the form of operation of the claimed motor with only one coil or the citation of the missing additional coils and means of connecting the one coil to the bus bar and the connecting position on the bus bar to the coil.   Further claim 12 does not distinguish the extending into the stator part from the connecting to the coil. 
The applicant’s disclosure recites a bus bar in the form of a zigzag shape wire that does not have branches, where plural coil ends connect to the wire at the inner diameter of the zigzag portions extended around a plane parallel to the axial direction of the stator near the plural coil wire ends and the stretched portions comprise a bend at the end of the wire and a straight portion in the axial direction, and the stator includes a hole in its structural part for non-conductive insertion into hole so as to provide support for the bus bar.  There is a respective stretch portion at each end of the wire to support, with the winding connection portions in between the respective ends.
Claims 13-21 are rejected for dependence on rejected claim 12.
Claims 19  and 20 recite a plurality of coil connection portions and the bus bar is a neutral point bus bar. The claims are rejected because of missing structure. Regarding claim 19, there is only one coil claim, so what is the point of having more than one coil connection portions.  Regarding claim 20, where only one coil, what is the meaning of the neutral point bus.  Missing are the recitation of plural coils arranged in phases U, V and W wired in a wye pattern. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 12-14 are rejected under 35 U.S.C. 102 a1 or a2 as being anticipated by Hong (U. S. Patent Publication 2019/0140496).
Regarding claim 12, Hong discloses a motor comprising:
a rotor 100; a stator 200 surrounding an outer side of the rotor in a radial direction (as shown in figure 1) and including a coil 230; and 
a bus bar of a wire electrically connected to the coil (via item 430, paragraph 90) and having conductivity (as shown in figure 2); 
wherein the stator is provided with a hole 222 extending in an axial direction (as shown in figure 2); 
the bus bar includes a stretched portion extending in the axial direction (extending down portions); and 
the stretched portion is disposed in the hole (shown for insertion in the hole 222.
Regarding claim 13, Hong teaches the motor of claim 12, wherein the stator includes a stator core including a core back 210 having an annular shape (curved as shown) and a plurality of teeth (inner part of 210) extending inwardly in a radial direction from the core back 210, and an insulator 220 having an insulation property and covering at least a portion of the stator core; and the hole 222 is located in the insulator (paragraph 95).
Regarding 14, Hong discloses the motor of claim 13, wherein the hole is located on an outer side 220 of each of the teeth in the radial direction (inner side is 230).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hong and Ishino et al.  (U. S. Patent 8,963,395).
(1) Regarding claim 15, Hong discloses the motor of claim 13. 
(2) Hong does not teach wherein the stator core includes a split core that is split in a circumferential direction; the insulator includes a split body provided on each split core; and the hole is located in each of the split bodies.
 (3) Ishino et al. teaches wherein the stator core includes a split core that is split in a circumferential direction; the insulator includes a split body provided on each split core;
wherein the stator core includes a split core that is split in a circumferential direction (as shown in figure 4); the insulator includes a split body provided on each split core (as shown in figure 5) and (the construction is the same for each split core/split insulator, including holding recesses 17f).
As a matter of automation it be obvious that the same hole is located in each insulator even if nothing is inserted in each hole.
(4) The motor by Hong may be modified in view of Ishino et al. wherein the stator core includes a split core that is split in a circumferential direction; the insulator includes a split body provided on each split core; and the hole is located in each of the split bodies.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated it is easier to wind split cores and it is obvious to make the same structure for each of the split core/split insulator as a matter of automation. 
Regarding claim 16, Hong teaches the motor of claim 15, and Ishino et al.  teaches wherein two of the hole(s) (holding recesses 17f) are provided in each of the split bodies (as shown in figure 5).
Claim 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hong and Fukunaga (U. S. Patent Publication 2016/0241098. 
(1) Regarding claim 17, Hong discloses the motor of claim 12, wherein the bus bar includes a coil connection portion 430 connected to the coil; and 
the coil connection portion has a U-shape.
(2) Hong does not teach the U-shape recessed outwardly or inwardly in the radial direction.
(3) Fukunaga teaches another motor, where the coil connection portion is recessed inwardly.  The direction in which the recess turns does not affect the functionality of the coil connection portion and is an equivalent limitation. It would be obvious to set the direction of the U-shape coil connection portion as a matter of design choice. 
(4) Hong may be modified in view of Fukunaga wherein the U-shape recessed outwardly or inwardly in the radial direction.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that where a limitation is a known equivalent in the art, the person of ordinary skill would have found it obvious to substitute one form of the limitation for the other.
Regarding claim 18, the combination of Hong and Fukunaga teach the motor of claim 17, and Fukunaga teach the limitation wherein the coil connection portion is recessed inwardly in the radial direction (figure 5).
Regarding claim 19, the combination of Hong and Fukunaga teach the motor of claim 17, and Fukunaga teaches the limitation wherein the bus bar includes the plurality of coil connection portions.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hong and Kessler et al. (U. S. Patent Publication 2016/0222929).
(1) Claim 20, Hong discloses the motor of claim 12.
(2) Hong does not teach wherein the bus bar is a neutral point bus bar, and does not teach a neutral point.
(3) Kessler et al. teaches a motor that has a neutral point and a neutral bus. Where the motor coils are multi-phase and wire in the wye formation, it is appropriate to provide a neutral point bus. 
(4) Hong may be made in alternate coil wiring arrangement according to the teaching of Kessler wherein the bus bar is a neutral point bus bar.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that where there is the appropriate coil wiring pattern where a neutral point is created, it may be helpful to provide a neutral point bus bar.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hong.
(1) Claim 21 Hong discloses the motor of claim 12. 
(2) Hong does not teach wherein a gap is located between the hole and the stretched portion.
(3) As a matter of ordinary skill an inserted, protrusion 440 and insertion port 222 can have a relatively tight, interference fit or a relatively loose fit where there are gaps for easy insertion.  Reasonably, any of the choices is within the ordinary skill in the art and either result would yield predictable results.  
(4) The motor by Hong may be modified wherein a gap is located between the hole and the stretched portion.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that a relatively tight, interference fit or a relatively loose fit where there are gaps for easy insertion are known in the art and reasonably, any of the choices are within the ordinary skill in the art and either result would yield predictable results.  
(1) Regarding claim 22, Hong discloses the motor of claim 12.
(2) Hong does not teach an electric power steering apparatus comprising the motor of claim 12.
(3) Reasonably, there are numerous possible motor structures that are suitable for use in a power steering apparatus, and reasonably the motor by Hong can be adapted for use in a power steering apparatus. The courts have generally held that the manner in which a claimed use is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).
(4) The motor by Hong can be adapted for use in a power steering apparatus.   
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that the motor by Hong meets the structure of claim 1, and the courts have held the intended use does not differentiate the invention. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner points to the references cited in the form 892.  The examiner advises the applicant to review these references, because the examiner may apply the references in future actions, if necessitated by amendment.
The applicant claims the invention broadly and the current claims rejected.  The examiner suggests reciting some more limitations to overcome an 112(b) rejection and a rejection in view of Hong. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        March 30, 2021